726 N.W.2d 47 (2007)
HEIDELBERG BUILDING, L.L.C., on its own behalf and on behalf of all others similarly situated, Plaintiffs-Appellants,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 130835, COA No. 264038.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the February 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.